[wms_logo.jpg]
Exhibit 10.2
WMS Industries Inc.
800 S .Northpoint Boulevard
Waukegan, Illinois  60085
(tel)  847.785.3000
(fax) 847.785.3058






May 5, 2008






Mr. Louis J. Nicastro

Re:           Advisory Agreement
 
Dear Lou:
 
The Board of Directors of WMS recognizes the critical role you have played and
continue to play in shepherding WMS and its predecessors for more than 40
years.  Among other matters, under your guidance the Company has built an
industry-leading management team and grown its market capitalization from
approximately $70 million ten years ago to approximately $2 billion today.
 
Just as you did in 2001, when at your initiative the mantle of executive
leadership was passed from you to Brian Gamache, you have advised the Board that
you believe it would be appropriate for the Company to take the next logical
step in its long-term succession planning, specifically, you would step down as
non-executive Chairman of the Board and Brian would take on the titles of both
Chairman and Chief Executive Officer.  In connection therewith, Brian would
relinquish the position of President, and appropriate other management changes
would be made.  Further, you have stated that when you resign as Chairman, while
you will remain as a director, you believe it would be appropriate for the Board
to designate a Board member other than yourself to serve as Lead Director to
preside at Board meetings when the Chairman is not present, to assist the
Chairman in establishing Board agendas, to preside at executive sessions of the
Board and to fulfill such other functions as the Board directs.
 
During the period that you have served as non-executive Chairman, you have been
available to senior management of the Company on a daily basis to provide the
benefit of your experience and advice.  You have agreed to continue to do so,
but you have indicated that you would like to establish a finite period during
which you will commit to be so constantly available.  Toward this goal, you have
suggested that you should, once your resignation as Chairman is effective,
receive compensation as a director only in the same amounts as the compensation
paid to other non-management directors.  In addition, the Board has requested
and you have agreed to enter into an advisory arrangement with the Company for a
period of three years with the total amounts to be received by you as a director
and an advisor not to exceed the remuneration you received as Chairman.
 
In order to effect this arrangement you and WMS agree as follows:
 
1.  
You hereby resign from your position as Chairman of the Board of WMS, effective
July 1, 2008, but will remain as a member of the Board.



2.  
For the period commencing July 1, 2008 and ending June 30, 2011, you shall
provide such business advisory services to the Company as shall be requested
from time to time by the Board of Directors of the Company, by the Lead Director
or by any of the Chairmen of the Company’s Audit and Ethics Committee,
Compensation Committee or Nominating and Corporate Governance Committee.  You
will not be required to report on any periodic basis to the Company’s offices or
any other specific location and may render such services by telephone or written
communication.  The Company will give you reasonable prior notice of the times
your services will be needed and you will have a reasonable time after notice
from the Company to render such requested services.



3.  
After the effective date of your resignation as Chairman, as a Board member you
will receive the same annual cash retainer (currently $50,000) and equity grants
that other non-management directors receive (as Chairman you received an annual
cash retainer of $500,000 and such equity grants).



4.  
As compensation for your advisory services hereunder, commencing July 1, 2008,
the Company will pay you an advisory fee of $450,000 per annum at the rate of
$37,500 per month.



5.  
The provisions of paragraph 4 of your letter agreement dated June 12, 2001 (the
“June 2001 Letter”) relating to medical, dental and other expenses, shall remain
in full force and effect.  Those provisions provide for WMS, during your life
and the life of your wife Elaine, if she survives you, to reimburse you and
Elaine for all medical and dental expenses incurred by the two of you to the
extent such expenses are not otherwise reimbursed by insurance provided by WMS.



6.  
During the term of your advisory agreement, in accordance with the provisions of
paragraph 3 of the June 2001 Letter, so long as the Company retains its rights
to use a corporate aircraft you will have the right to use that corporate
aircraft for corporate business in the same manner as you have previously.



7.  
The date of June 30, 2010 set forth in paragraph 5 of the June 2001 Letter
relating to your contractual non-compete period is hereby changed to June 30,
2012.


 
 

--------------------------------------------------------------------------------

 

Please indicate your agreement to foregoing by signing this letter in the place
provided below.
 
Very truly yours,


WMS INDUSTRIES INC.






By:         /s/ Brian R. Gamache
Brian R. Gamache
Chief Executive Officer


Accepted and Agreed to:






/s/ Louis J. Nicastro
Louis J. Nicastro

 
 

--------------------------------------------------------------------------------

 
